WELLS, Judge.
Stacii Dazjwain Lewis challenges a denial of his rule 3.850 motion for postconviction relief. We find that the trial court improperly summarily denied the motion, and we reverse. On April 19, 2005, Lewis filed a motion for postconviction relief raising a number of issues. The court denied the Lewis’s motion for postconviction relief, concluding that the motion was stricken as successive. This is, of course, a proper basis under Rule 3.850 for the denial of such a motion, provided that “the prior determination was on the merits.” See Fla.R.Cr.P. 3.850. In the instant case, however the record does not support the conclusion that a prior motion had been filed or that a determination on the merits had been made. We, therefore, reverse and remand with instructions that the trial court conduct an evidentiary hearing or, if the court denies the motion without hearing, attach to its order of denial portions of the record below conclusively establishing that the appellant is not entitled to relief.